Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IN 202021035421, filed on August 17, 2020.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The application filed on August 11, 2021 is eligible for a First Action Allowance due to the apparent novelty of the claimed subject matter.  Both PE2E Search  and InnovationQ Plus IP.com software for both patents and non-patent literature were used in the prior art searches. The following specific limitations, which are similarly recited in all three independent Claims 1, 7, and 13, were not found in the prior art search:
a client device having a hostname and a MAC address …
provide an instruction to the client device, to inform a user of the client device that the client device hostname is registered, when the hostname matches the second hostname and the MAC address is randomized.
Although many references listed on form PTO-892 relate to the topic of MAC address randomization with the goal of increased device security, the most relevant references found during the search were Zuniga et al. (US 2017/0374034 A1) and Mermoud et al. (US 2020/0344203 A1).  In addition, a non-patent literature reference included on the Information Disclosure Statement (IDS) filed on December 23, 2021, Titled “A Study of MAC Address Randomization in Mobile Devices and When it Fails” by Jeremy Martin et al. was also relevant.  That paper labeled as a “Y” reference, along with three other non-patent literature documents labeled as “Y” or “A” references, was cited by the PCT International Searching Authority (ISA) in their search report filed on November 26, 2021, which found that the claims represented novelty, but lack of an inventive step.  The ISA report also expressed that the claims are “unclear in the light of the description” with respect to the device being “registered.”  However, Examiner relied on the content of paragraph [0135] of the specification, which defines that the “client device that is already registered with the gateway device.”  Although the topic of MAC address randomization is widely known in the art, none of the references appear to teach the specific above-cited limitations, and the allowance is based on the failure to find prior art which teaches those specific limitations alone.
Therefore, Claims 1-20 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454